Exhibit 10.4

EMPLOYMENT AGREEMENT

AGREEMENT (the “Agreement”), effective as of July 25, 2018 (the “Commencement
Date”), by and between UNITIL CORPORATION, a New Hampshire corporation (the
“Company”), and THOMAS P. MEISSNER, JR. (the “Executive”).

The Company desires to continue to employ the Executive, and the Executive is
willing to continue to be employed by the Company, on the terms and conditions
of this Agreement.

Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

1.        Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to be employed by the
Company, on the terms and conditions set forth herein.

2.        Term. The employment of the Executive under this Agreement shall
commence on the Commencement Date and shall end at the close of business on
April 24, 2021 (the “Term”).

3.        Title, Duties and Authority. The Executive shall serve as Chairman of
the Board of Directors (the “Board”) and as a member of the Board (in each case
to the extent (i) the Executive is elected to the Board by the Company’s
shareholders, (ii) the Executive has not resigned from the Board and (iii) the
Executive holding that position is consistent with the Company’s bylaws then in
effect), and as Chief Executive Officer and President of the Company, and shall
have such responsibilities and duties for the Company and its subsidiaries
consistent with the Executive’s positions as Chairman and Board member (in each
case if the Executive holds those positions), Chief Executive Officer and
President. The Executive shall have all of the powers and duties usually
incident to the offices of Chairman (if the Executive holds that position),
Chief Executive Officer and President. The Executive shall devote substantially
all of his working time and efforts to the business and affairs of the Company.

4.        Compensation and Benefits.

(a)        Base Salary. During the Term, the Company shall pay the Executive a
base salary (“Base Salary”), payable in accordance with the Company’s normal
practice for paying base salaries to its executive employees. The Base Salary
shall be payable at the initial rate of $550,000 per annum, and shall be subject
to annual review by the Board for discretionary periodic adjustments in
accordance with the Company’s compensation policies. For the purposes of this
Agreement, the “Board” means the Board of Directors of the Company and/or one or
more committees of the Board of Directors of the Company created by the Board of
Directors of the Company.

(b)        Incentive Compensation. The Executive shall participate in the
Company’s Management Incentive Plan at the initial target rate of 65%, which
shall be subject to annual review by the Compensation Committee of the Board, or
the Board, for discretionary adjustments in accordance with the Company’s
compensation policies.

(c)        Employee Benefits. The Executive shall be entitled to participate in
the Company’s Supplemental Executive Retirement Program (the “SERP”), and all
other employee benefit

 

1



--------------------------------------------------------------------------------

plans made available by the Company (or any affiliate thereof) to all of its
executives during the Term as may be in effect from time to time.

(d)        Stock Plans. The Executive shall be entitled to participate in any
stock option, restricted stock, phantom stock or similar plan of the Company or
any subsidiary as and to the extent provided by the Board from time to time.

(e)        Expenses. During the Term, the Executive shall be entitled to receive
prompt reimbursement upon submission of expense claims to the Company for all
reasonable and customary expenses incurred by the Executive in performing
services hereunder, in accordance with the terms and conditions of the Company’s
expense reimbursement policy. The Executive shall be entitled to a monthly
allowance of $1,000 for the leasing or financing of a vehicle in accordance with
the Company’s automobile policies. The Executive shall be reimbursed for annual
membership in a local health club.

(f)        Vacations. The Executive shall be entitled to paid vacation in
accordance with the Company’s vacation policy, subject to a minimum of four
(4) weeks of paid vacation per year. The Executive shall also be entitled to all
paid holidays and sick days given by the Company to its executives.

(g)        Taxes. The Company may withhold from any amounts payable under this
Agreement such federal, state, local and/or other taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(h)        Board Fees. The Executive shall promptly remit to the Company any
compensation received by the Executive (including, without limitation, any fees,
equity securities or retirement benefits) for service on the board of directors
or similar governing body of any entity in which the Company owns at least five
percent of the voting equity securities, unless the Board authorizes the
Executive to retain some or all of any such compensation. Notwithstanding the
foregoing, the Executive shall be entitled to retain any reimbursements paid to
him by any such entity of the actual out-of-pocket expenses incurred by the
Executive in attending any meeting of any such board or other governing body.
Nothing in this Section 4(h) shall be deemed to authorize the Executive to serve
on the board of directors or similar governing body of any other entity if doing
so would cause the Executive to be in breach of his obligations under any other
provision of this Agreement.

(i)        Change in Control. The Company and the Executive have entered into a
Severance Agreement (“Severance Agreement”) providing for certain compensation
and benefits during and after employment (including severance benefits) if a
change in control of the Company occurs. This Agreement shall not affect the
Executive’s rights or obligation under the Severance Agreement and, as long as
the Severance Agreement is not in effect, the Severance Agreement shall not
affect this Agreement or the Executive’s rights or obligations under this
Agreement. As provided in the Severance Agreement, if the Severance Agreement
becomes effective due to a change in control, the Severance Agreement shall
supersede this Agreement.

5.        Termination. The Company, by action of the Board, may terminate the
Executive’s employment hereunder for any reason.

(a)        If the Executive’s employment is terminated by the Company during the
Term for any reason other than for Cause (as defined below), death, or
Disability (as defined below), or if the Executive terminates his employment
hereunder for Good Reason (as defined below), except as otherwise provided in
Section 10 hereof, and provided the Executive executes a severance agreement and
release in a form acceptable to the Company, the Company shall pay to the
Executive, as soon as practicable (but in no

 

2



--------------------------------------------------------------------------------

event prior to the effective date of the severance agreement and release, as
defined therein, which shall not exceed fifteen (15) days after execution of the
severance agreement and release without revocation on the part of the Executive
(but in no event later than March 15th of the calendar year following the
Executive’s termination)):

(i) all accrued and unpaid salary, bonus and expense reimbursements;

(ii) a lump sum cash payment equal to the present value of twenty-four
(24) monthly salary payments, assuming for this purpose that (A) each monthly
salary payment would have been equal to 1/12th of the Executive’s Base Salary in
effect at the time of his employment termination (disregarding any reductions in
Base Salary that were not approved by the Executive) and (B) such monthly salary
payments would have been made on each of the 24 monthly anniversaries of the
date the Executive’s employment terminated;

(iii) a lump sum cash payment equal to the present value of two (2) annual bonus
payments, assuming for this purpose that (A) each such annual bonus payment
would have been equal to the average of the annual bonus amounts received by the
Executive in the two calendar years preceding the year in which the employment
termination occurs and (B) the first annual bonus would have been paid on the
last business day of the first February following the date of employment
termination and the second annual bonus would have been paid on the last
business day of the second February following the date of employment
termination; and

(iv) a lump sum cash amount equal to the present value of the monthly cost that
would have been incurred by the Company (exclusive of the Executive’s portion
thereof and determined in good faith by the Company) if it provided group
medical, dental and life insurance coverage to the Executive and the Executive’s
eligible dependents (at the same level and Executive cost as in effect at the
time of employment termination) for a period of two (2) consecutive years
following employment termination, determined based on the cost of such coverage
at the time of employment termination and assuming such cost remained constant
through the coverage period. Following employment termination, the Executive and
the Executive’s eligible dependents shall have the option to continue his
medical and dental insurance coverage at his own expense pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 and the Omnibus Budget
Reconciliation Act of 1989 (“COBRA”) through the insurance plan(s) then offered
by the Company, which plan(s) and premium rate(s) may be modified from time to
time. The Company will continue to provide basic life insurance for up to twelve
months, after which time, the Executive will have the option to convert his
basic life insurance with the Carrier to an individual policy without evidence
of insurability.

For purposes of calculating the lump sum cash payments provided by this
Section 5, present value shall be determined by using a discount factor equal to
one percentage point below the Prime Rate, compounded annually. The “Prime Rate”
shall be the base rate on corporate loans at large U.S. money center commercial
banks as reported in The Wall Street Journal (or, if such rate is no longer
published, such other base rate on corporate loans by large money center
commercial banks in the United States to their most creditworthy customers as
published by any newspaper or periodical of general circulation) as of the date
on which termination shall have occurred.

(b)        If the Executive terminates his employment hereunder for any reason
other than for Good Reason, if the Executive’s employment hereunder is
terminated due to the Executive’s death, or if the Company terminates the
Executive’s employment as a result of Disability or Cause, the Company shall
have no further obligation hereunder and no further payments (except for accrued
and unpaid salary, bonus and expense reimbursement) shall be made to the
Executive.

 

3



--------------------------------------------------------------------------------

(c)        Disability. For purposes of this Agreement, “Disability” shall mean
the Executive’s incapacity due to physical or mental illness which, if he were
to apply, would in the sole determination of the Board entitle him to the
receipt of benefits under the Company’s long-term disability plan and if the
Executive shall not have returned to the performance of his duties hereunder on
a full-time basis within thirty (30) days after a written Notice of Termination
(as defined in Section 6(a)) is given to the Executive by the Company.

(d)        Cause. For the purposes of this Agreement, “Cause” shall mean:

(i)        the failure by the Executive to substantially perform the Executive’s
duties hereunder (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness which shall be subject to the
provisions of Section 5(c));

(ii)        the willful violation by the Executive of any of the Executive’s
material obligations hereunder;

(iii)      the willful engaging by the Executive in misconduct which is
materially injurious to the business or reputation of the Company or any of its
affiliates; or

(iv)      the Executive’s conviction of a felony.

Notwithstanding the foregoing, the Executive shall not be terminated for Cause
without:

(A)        reasonable notice to the Executive setting forth the reasons for the
Company’s intention to terminate the Executive’s employment hereunder for Cause;

(B)        the failure of the Executive to cure the nonperformance, violation or
misconduct described in the notice referred to in clause (A) of this paragraph,
if the cure thereof is possible, to the reasonable satisfaction of the Board,
within fifteen (15) days of such notice;

(C)        an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board; and

(D)        delivery to the Executive of a written Notice of Termination (as
defined in Section 6(a)) from the Company notifying him that in the good faith
opinion of a majority of the Board the Company is entitled to terminate the
Executive for Cause as set forth above, and specifying the particulars thereof
in detail.

(e)        Good Reason. For the purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events or conditions unless the
Executive specifically agrees in writing that such event or condition shall not
constitute Good Reason:

(i)        a material diminution in the Executive’s authority, duties or
responsibilities or the Company requiring the Executive to report to a corporate
officer or employee rather than reporting directly to the Board;

(ii)        a material change in the geographic location at which the

 

4



--------------------------------------------------------------------------------

Executive must perform services, which includes a change in the Executive’s
principal place of employment by the Company from the location of the Company’s
principal place of business on the date of this Agreement to a location more
than fifty (50) miles from such principal place of business;

(iii)        a material diminution in the Executive’s base compensation; or

(iv)        any other action or inaction that constitutes a material breach by
the Company of the Agreement.

6.        Termination Procedure.

(a)        Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive shall be communicated by a written Notice of
Termination to the other party hereto in accordance with Section 8. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
the Date of Termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment hereunder pursuant to the provision so indicated.

(b)        Date of Termination. “Date of Termination” shall mean:

(i)        if the Executive’s employment is terminated on account of the
Executive’s Disability, thirty (30) days after a Notice of Termination has been
provided pursuant thereto (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
thirty (30) day period);

(ii)        if the Executive’s employment is terminated for Cause, the date
specified in the Notice of Termination provided pursuant thereto; and

(iii)      if the Executive’s employment is terminated for any other reason, the
date on which a Notice of Termination is provided or any later date (within
thirty (30) days) set forth in such Notice of Termination.

(c)        Termination for Good Reason. Notwithstanding anything herein to the
contrary, no event or condition described in Section 5(e) shall constitute “Good
Reason” unless (i) the Executive gives the Company notice of the termination for
Good Reason within ninety (90) days of the initial existence of the event or
condition constituting Good Reason and (ii) the Executive gives the Company
thirty (30) days’ prior written notice of such termination due to Good Reason
and the Company fails to cure such event or condition within the thirty (30) day
period.

7.        Restrictions.

(a)        Reasonable Covenants. It is expressly understood by and between the
Company and the Executive that the covenants contained in this Section 7 are an
essential element of this Agreement and that but for the agreement by the
Executive to comply with these covenants and thereby not to diminish the value
of the organization and goodwill of the Company or any affiliate of the Company,
if any, including, without limitation relations with their employees, suppliers,
customers and accounts, the Company would not enter into this Agreement. The
Executive acknowledges that he has been given the opportunity to independently
consult with his legal counsel and agrees that such covenants are reasonable and
proper.

 

5



--------------------------------------------------------------------------------

(b)        Noncompetition; No Diversion of Customers, Etc. During the Term and
for twelve (12) months after the later of (i) the Executive’s Date of
Termination, or (ii) the last day a payment is made to the Executive pursuant to
Section 5, the Executive shall not:

(i)        engage directly, alone or in association with or as a shareholder,
principal, agent, partner, officer, director, employee or consultant of any
other organization or entity, in competition with the Company and/or any of its
affiliates;

(ii)      divert to any competitor of the Company or any of its affiliates, any
customer of the Company or any of its affiliates; or

(iii)      solicit or encourage any officer, employee or consultant of the
Company or any of its affiliates to leave the employ of the Company or any of
its affiliates for employment by or with any competitor of the Company or any of
its affiliates;

provided, however, that the Executive may invest in stocks, bonds or other
securities of any competitor of the Company or any of its affiliates if:

(A)        such stocks, bonds or other securities are listed on any national or
regional securities exchange or have been registered under Section 11(g) of the
Securities Exchange Act of 1934;

(B)        the Executive’s investment does not exceed, in the case of any class
of the capital stock of any one issuer, one percent (1%) of the issued and
outstanding shares, or, in the case of other securities, one percent (1%) of the
aggregate principal amount thereof issued and outstanding; and

(C)        such investment would not prevent, directly or indirectly, the
transaction of business by the Company and/or any of its affiliates with any
state, district, territory or possession of the United States or any
governmental subdivision, agency or instrumentality thereof by virtue of any
statute, law, regulation or administrative practice.

If, at any time, the provision of this Section 7(b) shall be determined to be
invalid or unenforceable by reason of being vague or unreasonable as to the
area, duration or scope of activity, this Section 7(b) shall be considered
severable and shall become and shall be immediately amended solely with respect
to such area, duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter and the Executive agrees that this Section 7(b) as so amended shall
be valid and binding as though any invalid or unenforceable provision had not
been included herein. Except as provided in this Section 7 and in Section 3,
nothing in this Agreement shall prevent or restrict the Executive from engaging
in any business or industry in any capacity.

(c)        Public Support and Assistance. The Executive agrees that following
any termination of his employment hereunder by the Company, the Executive shall
not disclose or cause to be disclosed any negative, adverse or derogatory
comments or information of a substantial nature about the Company or its
management, or about any product or service provided by the Company, or about
the Company’s prospects for the future (including any such comments or
information with respect to affiliates of the Company). The Company and/or any
of its affiliates may seek the assistance, cooperation or testimony of the
Executive following any such termination in connection with any investigation,
litigation or proceeding arising out of matters within the knowledge of the
Executive and related to the Executive’s position as an officer or employee of
the Company, and in any such instance, the Executive shall provide

 

6



--------------------------------------------------------------------------------

such assistance, cooperation or testimony and the Company shall pay the
Executive’s reasonable costs and expenses in connection therewith; in addition,
if such assistance, cooperation or testimony requires more than a nominal
commitment of the Executive’s time, the Company shall compensate the Executive
for such time at a per diem rate derived from the Executive’s Base Salary at the
time of the Executive’s Date of Termination.

(d)        Nondisclosure of Confidential Information. During the Term, the
Executive shall hold in a fiduciary capacity for the benefit of the Company and
its affiliates all Confidential Information (as defined below). After
termination of the Executive’s employment with the Company, the Executive shall
keep secret and confidential all Confidential Information and shall not use or
disclose to any third party in any fashion or for any purpose whatsoever, any
Confidential Information. As used herein, “Confidential Information” shall mean
any information regarding this Agreement, or any other information regarding the
Company or its affiliates which is not available to the general public, and/or
not generally known outside the Company or any such affiliate, to which the
Executive has or shall have had access at any time during the course of the
Executive’s employment with the Company, including, without limitation, any
information relating to the Company’s (and its affiliates’):

(i)        business, operations, plans, strategies, prospects or objectives;

(ii)       products, technologies, processes, specifications, research and
development operations or plans;

(iii)      customers and customer lists;

(iv)      sales, service, support and marketing practices and operations;

(v)       financial condition and results of operations;

(vi)      operational strengths and weaknesses; and

(vii)      personnel and compensation policies and procedures.

Notwithstanding the foregoing provisions of this Section 7, the Executive may
discuss this Agreement with the members of the Executive’s immediate family and
with the Executive’s personal legal advisors.

Notice Concerning Immunity from Liability for Confidential Disclosure of a Trade
Secret to the Government or in a Court Filing. The Defend Trade Secrets Act of
2016 provides that:

(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret under the
Act that: (A) is made – (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

 

7



--------------------------------------------------------------------------------

(e)        Specific Performance. Without intending to limit the remedies
available to the Company, the Executive agrees that damages at law would be an
insufficient remedy to the Company in the event that the Executive violates any
of the provisions of this Section 7, and that the Company may apply for and,
upon the requisite showing, have injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach of or otherwise to
specifically enforce any of the covenants contained in this Section 7 without
the necessity of a bond.

(f)        Reporting Possible Violations of Federal Law or Regulation;
Disclosures Protected Under Whistleblower Provisions. Notwithstanding anything
to the contrary contained in this Agreement, (i) nothing in this Agreement shall
prohibit the Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, (ii) the
Executive does not need the prior authorization of the Company to make any such
reports or disclosures and (iii) the Executive is not required to notify the
Company that the Executive has made any such reports or disclosures.

(g)        Survival of Provisions. This Section 7 shall survive after the
termination of this Agreement.

8.        Notice. For the purpose of this Agreement, notices, demands and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when delivered or (unless otherwise specified) mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

Thomas P. Meissner, Jr.

77 State Street, Unit 201

Portsmouth, NH 03801

If to the Company:

Unitil Corporation

Attn: Corporate Secretary

6 Liberty Lane West

Hampton, NH 03842

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

9.        Successors. Without the prior written consent of the Executive, this
Agreement cannot be assigned by the Company except that it shall be binding
automatically on any successors and assigns of all or substantially all of the
business and/or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise). In addition, without the prior written
consent of the Company, this Agreement cannot be assigned by the Executive,
except that the right to receive payments or benefits hereunder may be
transferred by will or the laws of descent and distribution. This Agreement and
all rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives.

 

8



--------------------------------------------------------------------------------

10.        Code Section 409A. The provisions of this Agreement and all payments
made pursuant to this Agreement are intended to comply with, and should be
interpreted so that they are consistent with, the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and any related
regulations or other applicable guidance promulgated thereunder (collectively,
“Section 409A”). It is the intent of the parties hereto that all severance
payments and benefits provided pursuant to this Agreement qualify as short-term
deferrals, as defined in Treasury Regulation §1.409A-1(b)(4), separation pay due
to an involuntary separation from service under Treasury Regulation
§1.409A-1(b)(9)(iii), and/or limited payments, as defined in Treasury Regulation
§1.409A-1(b)(9)(v)(D)). Notwithstanding the foregoing, if (i) it is determined
that any payments or benefits provided pursuant to this Agreement upon a
separation from service (as that term is used in Section 409A) constitute
deferred compensation for purposes of Section 409A (after taking into account
the exception for short-term deferrals set forth in Treasury Regulation
§1.409A-1(b)(4), the exception for separation pay due to an involuntary
separation set forth in Treasury Regulation §1.409A-1(b)(9)(iii), the exception
for limited payments as set forth in Treasury Regulation §1.409A-1(b)(9)(v)(D)
and/or any other applicable exception from Section 409A) and (ii) the Executive
is a “specified employee,” as determined under the Company’s policy for
determining specified employees, on the date on which the termination of
employment occurs, no such payments or benefits shall be provided prior to the
first business day after the date that is six months following the Executive’s
termination of employment or, if the Executive dies during such six month
period, on the first business day after the date of the Executive’s death. The
first payment that can be made shall include the cumulative amount of any
amounts that could not be paid during such six-month period. In addition,
interest will accrue at the Federal short-term rate determined under
Section 1274(d) of the Code (as in effect on the date of the separation from
service or, if such date is not a business day, the first business day prior to
such date) on all payments not paid to the Executive prior to the first business
day after the sixth month anniversary of termination of employment that
otherwise would have been paid during such six-month period had this delay
provision not applied to the Executive and shall be paid with the first payment
after such six-month period. For all purposes under this Agreement, references
to termination of employment, employment termination or words of similar import
shall be interpreted to mean “separation from service,” as that term is used in
Section 409A, and the Executive’s employment shall in no event be deemed to have
terminated unless and until a separation from service shall have occurred for
purposes of Section 409A.

11.        Arbitration. Except as provided in Section 7(e), all controversies,
claims or disputes arising out of or relating to this Agreement shall be settled
by binding arbitration to be conducted in Hampton, New Hampshire under the rules
of the American Arbitration Association, as the sole and exclusive remedy of
either party, and judgment upon any such award rendered by the arbitrator(s) may
be entered in any court of competent jurisdiction. The costs of arbitration
shall be borne by the unsuccessful party or otherwise as determined by the
arbitrators in their discretion.

12.        Governing Law: The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Hampshire without regard to conflicts of law principles.

13.        Amendments. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Company as may be specifically
designated for such purpose by the Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

9



--------------------------------------------------------------------------------

14.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

15.        Entire Agreement. Except as otherwise provided in Section 4(i)
hereof, this Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
For avoidance of doubt, while this Agreement is in effect, the Executive shall
not be eligible to receive severance payments under the Unitil Corporation
Severance Pay Plan, as may be amended from time to time, or any successor or
similar plan maintained by the Company or an affiliate.

16.        Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

UNITIL CORPORATION By:  

/s/ Lisa Crutchfield

 

  Name:   Lisa Crutchfield   Title:  
Chair, Compensation Committee of the Board of Directors  

THOMAS P. MEISSNER, JR.

 

  /s/ Thomas P. Meissner, Jr.

 

10